     Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 1 of 13. PageID #: 217



                               UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OHIO
                                     EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,                          )           CASE NO. 1:19-CV-145
                                                       )
                          Plaintiff,                   )           JUDGE DAN AARON POLSTER
                                                       )
                  v.                                   )
                                                       )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                 )
                                                       )
                          Defendants.                  )

     UNOPPOSED JOINT MOTION OF FLAGLER MASTER FUND SPC LTD. AND
            U.S. BANK, NATIONAL ASSOCIATION, TO INTERVENE

        Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Flagler Master Fund SPC

Ltd., acting for and on behalf of the Class B segregated portfolio (“Flagler”), as a lender under

the Credit Agreement1 and as a secured party and beneficiary of each of the Second Lien

Guaranty and the Second Lien Pledge and Security Agreement, and U.S. Bank, National

Association (“U.S. Bank” and, together with Flagler, the “Movants”), acting in its capacity as

administrative agent and collateral agent under the Credit Agreement and as a secured party and

beneficiary of each of the Second Lien Guaranty and the Second Lien Pledge and Security

Agreement, hereby jointly move the Court to intervene in this action. Counsel to Plaintiff

Digital Media Solutions, LLC (“Plaintiff”) and counsel to Court-appointed receiver Mark E.

Dottore (the “Receiver”) have indicated that their respective clients consent to the Movants’

request to intervene. Counsel to the Receiver also indicated that Defendants Dream Center



1
   Capitalized terms used but not defined in this Motion shall have the meanings ascribed to such terms in the
accompanying Flagler Master Fund SPC Ltd. and U.S. Bank, National Association Joint Memorandum in Support
of Their Unopposed Motion to Intervene (the “Memorandum”).
     Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 2 of 13. PageID #: 218



Education Holdings, LLC, South University of Ohio, LLC, and Argosy Education Group, LLC

(collectively, the “Defendants”) consent to the Movants’ request to intervene. The reasons for

the Motion are set forth in the accompanying Memorandum. A copy of the proposed order

approving the request to intervene is attached as Exhibit A to the Memorandum.

                                   [continued on next page]




                                              2
      Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 3 of 13. PageID #: 219



Dated: January 30, 2019

Respectfully submitted,

s/ Jeffrey A. Lipps                                          s/ John C. Allerding
Jeffrey A. Lipps (0005541)                                   John C. Allerding (0087025)
David A. Beck (0072868)                                      THOMPSON HINE LLP
CARPENTER & LIPPS LLP                                        3900 Key Center
280 North High St., Suite 1300                               127 Public Square
Columbus, OH 43215                                           Cleveland, Ohio 44114-1291
(614) 365-4100 (Telephone)                                   (216) 566-5500 (Telephone)
(614) 365-9145 (Facsimile)                                   (216) 566-5800 (Facsimile)
lipps@carpenterlipps.com                                     john.allerding@thompsonhine.com
beck@carpenterlipps.com

OF COUNSEL:2                                                 OF COUNSEL:

Gary S. Lee                                                  Carey D. Schreiber
Todd S. Goren                                                Bart Pisella
James A. Newton                                              WINSTON & STRAWN LLP
MORRISON & FOERSTER LLP                                      200 Park Avenue
250 West 55th Street                                         New York, NY 10166-4193
New York, NY 10019-9601                                      Telephone: (212) 294-6700
Telephone: (212) 468-8000                                    Facsimile: (212) 294-4700
Facsimile: (212) 468-7900                                    cschreiber@winston.com
glee@mofo.com                                                bpisella@winston.com
tgoren@mofo.com
jnewton@mofo.com                                             Attorneys for U.S. Bank, National
                                                             Association
Attorneys for Flagler Master
Fund SPC Ltd.




2
   Attorneys identified as “Of Counsel” are in the process of collecting good-standing certificates necessary for
admission pro hac vice and will be filing motions for admission pro hac vice once all necessary supporting materials
are available to comply with the local rules.


                                                         3
      Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 4 of 13. PageID #: 220



                               UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OHIO
                                     EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                          )            CASE NO. 1:19-CV-145
                                                       )
                          Plaintiff,                   )            JUDGE DAN AARON POLSTER
                                                       )
                  v.                                   )
                                                       )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                 )
                                                       )
                          Defendants.                  )

            FLAGLER MASTER FUND SPC LTD. AND U.S. BANK, NATIONAL
             ASSOCIATION JOINT MEMORANDUM IN SUPPORT OF THEIR
                      UNOPPOSED MOTION TO INTERVENE

        This proceeding concerns the receivership and potential winddown of a chain of non-

profit colleges indirectly owned by The Dream Center Foundation, a nonprofit organization

based in Los Angles, California. Although possibly insolvent, the Defendants are not filing for

relief under the United States Bankruptcy Code because they assert that, under applicable federal

regulations, such a filing would cause the Defendants (and their students) to immediately lose

access to federal funding under Title IV of the Higher Education Act of 1965. See Complaint

¶¶ 37-39. Accordingly, the Defendants have elected to pursue a federal receivership, which they

believe to be the best available means to protect and preserve their going concern value for the

benefit of their stakeholders and minimize disruption to their students.

        Flagler Master Fund SPC Ltd. (“Flagler”) is an investment fund managed by Candlewood

Investment Group, LP (“Candlewood”). Flagler is a secured lender under the Defendants’

secured Credit Agreement1 and a beneficiary of a Second Lien Guaranty2 and Second Lien


1
  As used herein, the term “Credit Agreement” means that certain Senior Secured Credit and Guaranty Agreement,
dated as of October 17, 2017, as amended by that certain Amendment No. 1 and Limited Forbearance Agreement
dated as of August 31, 2018 and that certain Omnibus Amendment No. 2 to Credit Documents dated as of January 7,
2019, by and among Dream Center Education Holdings, LLC, Dream Center Argosy University of California, LLC,
      Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 5 of 13. PageID #: 221



Pledge and Security Agreement.3 U.S. Bank is the administrative agent and collateral agent

under the Credit Agreement and a secured party and beneficiary of each of the Second Lien

Guaranty and the Second Lien Pledge and Security Agreement. In the aggregate, more than

$115 million in secured obligations remain outstanding under the Credit Agreement, the Second

Lien Guaranty, and the Second Lien Pledge and Security Agreement.

        Over the course of the past eighteen months, in coordination with other secured lenders,

Flagler and its investment advisor, Candlewood, have taken a leading role in negotiations with

the Defendants, their current and former affiliates, and various other stakeholders regarding the

terms of one or more consensual restructurings aimed to ensure the best possible outcome for

students and creditors alike. These efforts resulted in the January 7, 2019 spinoff of South

University, LLC and The Arts Institutes International, LLC and certain of their respective

subsidiaries (the “Spin-off Schools”) to Education Principle Foundation, a non-profit

organization unaffiliated with the Defendants. None of the Spin-off Schools are party to this

proceeding. Flagler and Candlewood played a critical role in liaising with and obtaining the

requisite consents for the spinoff from other secured lenders, and Flagler provided a material

portion of the incremental funding necessary to facilitate the spinoff transaction. Neither the

Movants, nor any other secured lender, to the Movants’ knowledge, received advance notice of



and Dream Center Education Management, LLC, as borrowers, certain subsidiaries of the borrowers, as guarantors,
the lenders party thereto from time to time, and U.S. Bank National Association, as administrative agent and
collateral agent, as the same may be amended, amended and restated, modified, supplemented, or otherwise
modified from time to time.
2
  As used herein, the term “Second Lien Guaranty” means that certain Second Lien Guaranty dated as of
October 17, 2017 made by each of the guarantors party thereto in favor of U.S. Bank National Association, as
collateral agent under the EDMC Credit Agreement (the “EDMC Agent”). The Defendants and their affiliates
agreed to provide the Second Lien Guaranty and the Second Lien Pledge and Security Agreement in exchange for,
among other things, obtaining the benefit of certain letters of credit drawn under the EDMC Credit Agreement.
3
 As used herein, the term “Second Lien Pledge and Security Agreement” means that certain Second Lien Pledge
and Security Agreement, dated as of October 17, 2017, between each of the grantors party thereto and U.S. Bank
National Association, as collateral agent.


                                                      2
      Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 6 of 13. PageID #: 222



the filing of this proceeding or the terms of the Order Appointing Receiver [Docket No. 8] (the

“Receiver Order”) entered by the Court on January 18, 2019.4

         The Movants plainly satisfy the requirements for intervention as of right, which are set

forth in Rule 24(a) of the Federal Rules of Civil Procedure. First, pursuant to the Credit

Agreement and the Second Lien Pledge and Security Agreement, the Movants have duly

perfected security interests in substantially all of the Receivership Property (as defined the

Receiver Order), which is the subject of this proceeding. Second, the Receiver Order impairs

and impedes the Movants’ ability to protect their interest in the Receivership Property. Among

other things, the Receiver Order grants complete control over the Receivership Property to the

Receiver (including the ability to sell such property) and stays the Movants from exercising their

remedies under the Credit Agreement, the Second Lien Guaranty, and the Second Lien Pledge

and Security Agreement with respect to such property. Third, none of the other parties to this

proceeding are secured parties under the Defendants’ various credit documents and, therefore,

such parties cannot adequately represent the Movants’ interests as secured creditors. Finally,

this Motion is timely filed and the Movants otherwise satisfy the requirements for intervention as

of right under applicable law in the Sixth Circuit.

         Although a federal receivership may represent a promising alternative to bankruptcy for

the Defendants, the Movants have the right to participate and will seek to ensure that this

proceeding preserves the status quo and respects their interests as secured parties. As noted in

the Motion, counsel to Plaintiff and the Receiver indicated that their respective clients consent to

the Movants’ request to intervene. Counsel to the Receiver stated that the Defendants likewise

4
   Since the commencement of this proceeding, the Movants have continued to engage actively with the Receiver
and the other parties in interest in an effort to avoid unnecessary litigation. To date, these efforts have resulted in the
filing of the Motion of Mark E. Dottore, Receiver, for Entry of Order Clarifying Order Appointing Receiver [Docket
No. 12] on January 25, 2019, and the entry of the Order Clarifying Order Appointing Receiver [Docket No. 14] the
same day.


                                                            3
      Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 7 of 13. PageID #: 223



consent to the Movants’ request to intervene. Accordingly, for these reasons and for the other

reasons discussed in this Memorandum, the Movants respectfully request that the Court enter the

proposed order, attached hereto as Exhibit A (the “Proposed Order”), granting the Movants’

request to intervene as of right in this proceeding.

                                     LAW AND DISCUSSION


        Rule 24(a) of the Federal Rules of Civil Procedure governs intervention as of right by

non-parties. That Rule provides, in pertinent part, that:

                 (a)    Intervention of Right. On a timely motion, the court must
                 permit anyone to intervene who:

                 ....

                         (2)    claims an interest relating to the property or
                 transaction that is the subject of the action, and is so situated that
                 disposing of the action may as a practical matter impair or impede
                 the movant’s ability to protect its interest, unless existing parties
                 adequately represent that interest.

Fed. R. Civ. P. 24 (emphasis added). “Rule 24 is broadly construed in favor of potential

intervenors.” Purnell v. City of Akron, 925 F.2d 941, 950 (6th Cir. 1991). An applicant seeking

to intervene as a matter of right under Rule 24(a) must establish the following elements: (1) the

application was timely filed; (2) the applicant possesses a substantial legal interest in the case;

(3) the applicant’s ability to protect its interest will be impaired without intervention; and (4) the

existing parties will not adequately represent the applicant’s interest. Ne. Ohio Coal. for the

Homeless v. Blackwell, 467 F.3d 999, 1007 (6th Cir. 2006) (citation omitted).

        The standard for mandatory intervention under Rule 24 is satisfied. As detailed below,

the Sixth Circuit’s requirements for timeliness, substantial legal interest, inability for that interest

to be protected without intervention, and the existing parties not adequately representing that

interest are all satisfied.



                                                   4
     Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 8 of 13. PageID #: 224



       First, the requested intervention is timely. In determining the timeliness of a motion for

intervention as of right, courts consider five factors:      (1) the point to which the suit has

progressed; (2) the purpose for which intervention is sought; (3) the length of time preceding the

application during which the proposed intervenors knew or should have known of their interest

in the case; (4) the prejudice to the original parties due to the proposed intervenors’ failure to

promptly intervene after they knew or reasonably should have known of their interest in the case;

and (5) the existence of unusual circumstances militating against or in favor of intervention.

Jansen v. City of Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990). No one factor is dispositive;

rather, “the determination of whether a motion to intervene is timely should be evaluated in the

context of all relevant circumstances.” Stupak-Thrall v. Glickman, 226 F.3d 467, 472-73 (6th

Cir. 2000) (citation and quotation marks omitted). The Movants’ request for intervention is

being less than 14 days after the commencement of this proceeding, rendering it timely under the

first factor. The Movants are acting promptly to protect their interests as secured creditors,

which satisfies the second factor. The Movants only learned of this proceeding on January 18,

2019, and promptly consulted with the parties about their desire to intervene, satisfying the

fourth and fifth factors. Additionally, there are unusual circumstances here that favor allowing

the Movants to intervene; specifically, the Plaintiff and Defendants seek to use receivership as a

substitute for a bankruptcy filing, due to the fact that a filing under the United States Bankruptcy

Code could destroy the ability of the Defendants to access vital federal aid on behalf of their

students. As the largest secured creditors of the Defendants, the Movants are uniquely impacted

by the Receiver Order. Thus, all of the factors considered for timeliness weigh in favor of the

timeliness element for mandatory intervention being found to be satisfied.




                                                 5
     Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 9 of 13. PageID #: 225



        Under the second element governing intervention as of right, the proposed intervenor

must establish that it “has a substantial legal interest in the subject matter of the case.”

Blackwell, 467 F.3d 999, 1007. As the Southern District of Ohio has noted, “[t]he Sixth Circuit

has adopted a rather expansive notion of the type of interests sufficient to invoke intervention of

right.” Bds. of Trs. of the Ohio Laborers v. Ford Dev. Corp., No. 2:10-cv-0140, 2010 WL

3365927, at *4 (S.D. Ohio Aug. 20, 2010) (citing Mich. State AFL-CIO v. Miller, 103 F.3d 1240,

1245 (6th Cir. 1997)). Further, “close cases are to be decided in favor of recognizing an

interest.” Id. The Receiver Order grants the Receiver control over the Receivership Property

(which includes the Movants’ collateral) and stays any court proceeding against such assets.

This clearly impairs the rights of the Movants with respect to their collateral, which is a

substantial legal interest justifying intervention.

        In order to establish the third element for mandatory intervention — impairment of a

proposed intervenor’s interest if it is not permitted to intervene — the Movants “must show only

that impairment of [their] substantial legal interest is possible if intervention is denied.” Miller,

103 F.3d at 1247 (emphasis added). “[T]he requirement of impairment of a legally protected

interest is a minimal one: the requirement is met if the applicant shows ‘that representation of his

interest ‘may be’ inadequate.’” Blackwell, 467 F.3d at 1007 (quoting Trbovich v. United Mine

Workers of Am., 404 U.S. 528, 538 n.10 (1972)). The Receiver Order prohibits the Movants

from exercising their remedies under the Credit Agreement, the Second Lien Guaranty, and the

Second Lien Pledge and Security Agreement with respect to the Receivership Property. These

limitations impair the Movants’ interests as secured creditors, and place at risk the more than

$115 million in secured obligations still outstanding under the Credit Agreement, Second Lien

Guaranty, and the Second Lien Pledge and Security Agreement.              Thus, impairment of the




                                                      6
    Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 10 of 13. PageID #: 226



Movants’ legal rights is clearly possible, satisfying the standard articulated in Miller and

Blackwell.

       The fourth element on inadequate representation is a relatively light one. The Supreme

Court has explained that an applicant’s burden on this factor is “minimal” because “the Rule is

satisfied if the applicant shows that the representation of his interest ‘may be’ inadequate.”

Trbovich, 404 U.S. at 538 n.10. A brief consideration of the disparate interests of the current

parties to the litigation and the interests of the existing parties shows that the Movants’ interests

may not be adequately represented. The Plaintiff is an unsecured creditor of the Defendants

whose interest is in maximizing recovery to it on its unsecured claim. The Defendants’ interest

in this lawsuit is to minimize their liabilities. The Receiver’s interest is in acting as a fiduciary

for the Court. None of these interests aligns with the Movants’ interests as secured creditors.

Indeed, it is possible that the Plaintiff, the Defendants, and the Receiver will have differing views

from the Movants regarding how the receivership should be administered so as to maximize the

assets available to satisfy Defendants’ obligations to various classes of creditors, as well as other

stakeholders.

       All four of the Sixth Circuit’s elements for mandatory intervention under Rule 24(a) are

satisfied, and no parties oppose intervention. Accordingly, the Movants’ motion to intervene as

of right should be granted.

       Finally, even where an applicant fails to satisfy the requirements of intervention as of

right, however, the Court has discretion to grant permissive intervention under Rule 24(b) of the

Federal Rules of Civil Procedure. “To intervene permissively, a proposed intervenor must

establish that the motion for intervention is timely and alleges at least one common question of

law or fact.” See United States v. Michigan, 424 F.3d 438, 445 (6th Cir. 2005) (citation omitted).




                                                 7
    Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 11 of 13. PageID #: 227



Once the proposed intervenor establishes those two requirements, the “court must then balance

undue delay and prejudice to the original parties, if any, and any other relevant factors to

determine whether, in the court’s discretion, intervention should be allowed.” Id. (citation

omitted). As the U.S. District Court for the Southern District of Ohio has recently noted,

“permissive intervention under Rule 24(b) is to be liberally granted, so as to promote the

convenient and prompt disposition of all claims in one litigation.” Berk v. Moore, No. 2:10-cv-

1082, 2011 WL 1792534, at *3 (S.D. Ohio May 9, 2011) (internal quotations and citations

omitted). As discussed above, this Motion is timely and the disposition of the Receivership

Assets, which is the Movants’ collateral, lies at the heart of this proceeding. The parties to this

proceeding have consented to Movants’ intervention and, as set forth herein, all other relevant

factors weigh in favor of granting permissive intervention. Accordingly, if this Court is unable

to grant intervention as of right under Rule 24(a), it should grant intervention on a permissive

basis pursuant to Rule 24(b).

                                            Conclusion

       As two of the entities most directly impacted by the Receiver Order and the potential

winddown of the Defendants’ operations, the Movants have the right to intervene in this case so

that their interests can be heard. The other parties in this case recognize that it is proper for the

Movants to be involved and have indicated they consent to this relief. Accordingly, the Movants

respectfully request that the Court enter the Proposed Order granting the Movants’ request to

intervene as of right in this proceeding.

                                     [continued on next page]




                                                 8
     Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 12 of 13. PageID #: 228



Dated: January 30, 2019

Respectfully submitted,

s/ Jeffrey A. Lipps                                          s/ John C. Allerding
Jeffrey A. Lipps (0005541)                                   John C. Allerding (0087025)
David A. Beck (0072868)                                      THOMPSON HINE LLP
CARPENTER & LIPPS LLP                                        3900 Key Center
280 North High St., Suite 1300                               127 Public Square
Columbus, OH 43215                                           Cleveland, Ohio 44114-1291
(614) 365-4100 (Telephone)                                   (216) 566-5500 (Telephone)
(614) 365-9145 (Facsimile)                                   (216) 566-5800 (Facsimile)
lipps@carpenterlipps.com                                     john.allerding@thompsonhine.com
beck@carpenterlipps.com

OF COUNSEL:5                                                 OF COUNSEL:

Gary S. Lee                                                  Carey D. Schreiber
Todd S. Goren                                                Bart Pisella
James A. Newton                                              WINSTON & STRAWN LLP
MORRISON & FOERSTER LLP                                      200 Park Avenue
250 West 55th Street                                         New York, NY 10166-4193
New York, NY 10019-9601                                      Telephone: (212) 294-6700
Telephone: (212) 468-8000                                    Facsimile: (212) 294-4700
Facsimile: (212) 468-7900                                    cschreiber@winston.com
glee@mofo.com                                                bpisella@winston.com
tgoren@mofo.com
jnewton@mofo.com                                             Attorneys for U.S. Bank, National Association

Attorneys for Flagler Master Fund SPC Ltd.




5
   Attorneys identified as “Of Counsel” are in the process of collecting good-standing certificates necessary for
admission pro hac vice and will be filing motions for admission pro hac vice once all necessary supporting materials
are available to comply with the local rules.


                                                         9
    Case: 1:19-cv-00145-DAP Doc #: 19 Filed: 01/30/19 13 of 13. PageID #: 229



                                    Certificate of Service

       In accordance with Section 14 of the Electronic Filing and Procedures Manual of the
Northern District of Ohio and Federal Rule of Civil Procedure 5(b)(2)(E), a copy of the
foregoing has been served through the Court’s ECF filing system on all counsel of record on
January 30, 2019.


                                                   s/ Jeffrey A. Lipps
                                                   One of the Attorneys for Flagler Master
                                                   Fund SPC Ltd.
